           Case 1:15-cv-03326-CM Document 172 Filed 03/04/19 Page 1 of 2
                 Case 1:15-cv-03326-CM Document 173 Filed 03/05/19 Page 1 of 2



                     HEPWORTH. GERSHBAUM & ROTH. PLLC.
                 192 LEXINGTON AVENUE, SUITE 802, NEW YORK, NEW YORK 10016
                         HGRLAWYERS COM T: (212) 545-1199 F: (212) 532-3801



                            t· .. , · ~ c., .... ,           March 4, 2019
VIA ECF                     l: t ·'-' ·~ 0 ~ 1' 1                            !
                            '!••··._.,, i'\'i-;,.r"f                         j
The Honorable Colleen McMahon- l 1 _',l'   1


                                                                                 !
                                               '


United States District Judg~ltor:ure.'."' rr:0~, ICALLY FJ!_,E!)
Southern District of New Yprk. ~ -. .. ,.
500 Pearl Street, Room 164() ··' · '' · - - - ~
New York, New York 10007,   l' "
                            ,,. . ...
                                      .,.
                                                · ·-. '\•   ~ )
                                                                    l1
                                                             _____ . __ •:I•
                                                                             1:
                                                                                 Ii
                                          .,, . """"" ...
                                                    ~     .              --~--
                                                                ..... " ....
                                                         .,.._.,.              .
        Re:      Gomez, et al. v Lace Entertainment, Inc., et al.
                 Docket No.: l 5-cv-03326 (CM)

Dear Judge McMahon:

        We represent Plaintiffs in the above-referenced action. We write, to request that the Court
extend the current deadline to submit the stipulated judgment of March 4, 2019 for thirty days
making the new deadline April 3, 2019. Briefly, on December 21, 2018, Ms. Kinsley requested a
three-week extension to file the stipulated judgment for the final damages amount in connection
with the Court's rulings in connection with Defendants' Motion for Summary Judgment and
Plaintiffs' Motion for Partial Summary Judgment, thus making it due on January 18, 2019. See
Dkt. 165. Your Honor granted the request on January 2, 2019. See Dkt. 166. Defense counsel
requested a second extension on February 18, 2019. See Dkt. 169. Your Honor granted this request
on February 19, 2019. See Dkt. 170.

        The undersigned has been waitmg to review Defendants' revised calculations and
coordinate a stipulated judgment. In February, defense counsel stated she needed to update the
spreadsheet to include statutory damages, and we have not yet received the finalized spreadsheet
to review. This is Plaintiffs' first request for an extension.
        Case 1:15-cv-03326-CM Document 172 Filed 03/04/19 Page 2 of 2
             Case 1:15-cv-03326-CM Document 173 Filed 03/05/19 Page 2 of 2


       Should the Court have questions or concerns, please do not hesitate to contact the
undersigned.

                                         Respectfully submitted,

                                         s/ Janine Kapp
                                        Janine Kapp, Esq.
                                        HEPWORTH, GERSHBAUM & ROTH, PLLC
                                        Marc S. Hepworth
                                        Charles Gershbaum
                                        David A. Roth
                                        Rebecca S. Predovan
                                        192 Lexington A venue, Suite 802
                                        New York, New York 10016
                                        Telephone: (212) 545-1199
                                        Attorneys for Plaintiffs

                                                                                            '
                                                                                            I




                                            2
